Citation Nr: 1712625	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  16-07 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral cervical metastasis as a result of exposure to herbicides. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 






INTRODUCTION

The Veteran served on active military duty from May 1959 to June 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied service connection for bilateral cervical metastasis. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but additional development is necessary to decide this case.  

The Veteran asserts that his currently diagnosed cancer of the tongue was caused by exposure to Agent Orange or other herbicides while serving in Vietnam. Service records confirm that the Veteran served in the Republic of Vietnam during the Vietnam Era. Thus, exposure to herbicides during service is presumed. See 38 C.F.R. § 3.307 (2016).

The record shows that VA has not obtained a VA examination with respect to direct service connection.  For service connection claims, VA is obliged to provide an examination or obtain a medical opinion in a claim when (1) the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, (2) the record indicates that the disability or signs and symptoms of disability may be associated with active service, and (3) the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d).

Review of the medical evidence of file reveals that the currently diagnosed cancer resulted from a metastasis from a tongue cancer.  The claims file also contains statements from a treating medical doctor that indicates that the tongue cancer is a presumptive herbicide disease.  Although tongue cancer is not among the diseases provided presumptive service connection, reading these statements liberally, the Board finds that they provide some evidence suggesting a link between the Veteran's diagnosed cancer and his presumed herbicide exposure.  38 C.F.R. §§ 3.307, 3.309.  For these reasons, the Board finds VA has a duty to assist in obtaining an opinion.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 
  
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for VA examination.  The examiner should review the claims file in its entirety and provide an opinion answering the following questions:

Is the Veteran's bilateral cervical metastasis at least as likely as not (50 percent or greater probability) related to his military service?  

The examiner's opinion should address the Veteran's in service exposure to herbicides, and fully explain the impact, if any, of exposure, to include whether the originally diagnosed tongue cancer was due to the herbicide exposure. 

The examiner must provide a complete rationale for all opinions expressed. In doing so, the examiner may not rely solely on the fact that squamous cell carcinoma of the tongue is not presumptively associated with exposure to Agent Orange. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.   The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3.  Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________

Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).





